Citation Nr: 0727688	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include nerve damage and arthritis. 


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

In a November 1980 decision, the RO denied the veteran's 
original claim for service connection for a low back 
disability.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision, in which the 
RO declined to reopen a claim for service connection for 
residuals of a low back injury, to include nerve damage and 
arthritis, on the basis that new and material evidence had 
not been received.  The veteran timely appealed.

In April 2004, the veteran testified during a hearing before 
RO personnel.

In February 2005, the Board found new and material evidence 
to reopen the veteran's claim and remanded the case for 
additional development.

In January 2006, the Board granted the veteran's motion to 
advance this case on its docket. 

In a January 2006 decision, the Board denied the veteran's 
claim for entitlement to service connection for residuals of 
a low back injury, to include nerve damage and arthritis.

In March 2007, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a Joint Motion for Remand, 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the Joint Motion. 

In a January 2007 letter, the veteran requested that the RO 
reconsider its January 2007 rating decision which determined 
that the veteran was not competent to handle disbursement of 
funds.  It does not appear that the RO has done so, and this 
matter is referred to that office for appropriate action.

In March 2007 the RO denied the veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  In August 2007, the 
veteran's representative submitted a brief to the Board in 
which, he presented argument with regard to these issues.  
The veteran and his representative are advised that if they 
wish to submit a notice of disagreement with the RO's August 
2007 decision, it should be submitted to the RO.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2006) 
(requiring that notices of disagreement be filed with the VA 
office that provided notice of the decision being appealed).


FINDING OF FACT

A low back disability was first demonstrated many years after 
service and has not been shown to have had its onset during 
service or to be in any way causally related to service.  

CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back injury, to include nerve damage and arthritis, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated March 2005, the Agency of Original 
Jurisdiction (AOJ) informed the veteran of the medical and 
other evidence needed to substantiate his claim for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter also informed the veteran that he was to 
submit any additional information that was relevant to his 
appeal.  This notice served to tell him to submit relevant 
records in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability;( 4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for service connection for a back 
disorder, the first three elements of Dingess notice are 
satisfied by the March 2005 letter.  However, the veteran did 
not receive notice on the rating or effective date elements.  
He is not prejudiced by the absence of such notice because 
the claim is being denied and no effective date or rating is 
being set.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

There was a timing deficiency with the March 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Per the February 2005 remand instructions, the veteran 
underwent VA examination in April 2005.

The Joint Motion for Remand was premised on VA's failure to 
obtain records from the Social Security Administration (SSA).  
VA requested SSA records in November 2006 and February 2007.  
Later in February 2007 SSA reported that the veteran's SSA 
folder had been destroyed.  The veteran and his 
representative were advised of the unavailability of these 
records in the March 2007 rating decision.  Further efforts 
to obtain SSA records would appear to be futile.  38 U.S.C.A. 
§ 5103A.

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  U.S.C.A. 
§5103A(a)(2) (West 2002).

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

The veteran received shell fragment wounds of the right arm 
and hand during his service in the Korean War.

The veteran had complaints and received treatment for low 
back pain on multiple occasions during active duty.  In 
August 1951 the veteran presented with complaints of a back 
ache.  The diagnosis was a lumbosacral strain.  In January 
1952 the veteran again presented with a backache.  The 
diagnosis was scoliosis.  At a July 1952 orthopedics 
consultation, the veteran reported back pain in the lower 
cervical and mid- thoracic areas, resulting from his falling 
on a rock in November 1950.  X-rays were negative, and the 
diagnosis was undetermined.  In October 1952, physicians 
advised the veteran to sleep on a board bed.  The August 1953 
separation examination revealed a normal spine. 

The veteran underwent a VA examination in October 1953 for 
his claimed back disability.  The veteran reported injuring 
his back in 1950 when he fell on a brick during basic 
training.  He stated that he had pain ever since.  He stated 
that he had backaches if he stood up too long.  On 
examination, the veteran's spine was straight and his 
curvatures were normal.  There was no impairment of normal 
function.  The diagnosis was that a musculo-skeletal 
condition was not found.

In August 1980, the veteran presented to the Greenville, 
South Carolina VA Medical Center (VAMC).  The veteran 
reported being told that he had arthritis in November 1979.  
The diagnosis was low back pain.

In his May 1985 workers compensation documents, the veteran 
stated that he noticed some strain and pain in his lower 
lumbar region while at working with some cases of paint.  A 
physical examination showed paraspinal muscle spasm in the 
mid lumbosacral region.  The diagnosis was a mid and low 
lumbar strain.  At a follow up examination in July 1985, the 
diagnosis was a low back strain that was probably associated 
with degenerative arthritis.  In August 1985, the diagnosis 
was osteoarthritis and a low back spasm.  X-rays showed a lot 
of osteoarthritis in the lumbosacral spine area.  The veteran 
reported that he had back problems off and on for at least 
the last 20 years.  

In a December 1985 letter, Dr. Wayne Brady stated that prior 
to the injury of 1985 the veteran had pre-existing problems 
of severe degenerative disc disease and facet arthritis.  Dr. 
Brady believed that the veteran's injury of 1985 combined 
with and aggravated his pre-existing condition of 
degenerative arthritis which resulted in permanent impairment 
of 50 percent of the spine.

In October 1986 an orthopedic examiner concluded that the 
veteran had degenerative spondylarthrosis of the lumbosacral 
spine with complaints of chronic lower back syndrome.  

An X-ray of the cervical spine in November 1998 demonstrated 
mild sublaxation of C7 on T1. 

A September 2002 x-ray of the lumbar spine demonstrated 
marked degenerative disk disease at several levels with mild 
central canal and more marked bilateral neural canal stenoses 
at several levels.  Spondylosis and facet joint arhthrosis 
was evident with hyprethophy of ligamenta flava.

At an April 2004 hearing before RO personnel, the veteran 
testified that he injured his back during service, and that 
he aggravated this as the result of having to carry combat 
equipment in Korea.

In January 2005 the veteran presented to the Columbia, South 
Carolina VAMC neurology clinic for a follow up of back pain 
and left extremity pain.  The treating doctor stated that the 
veteran was suffering permanent disability with weakness of 
the left lower extremity that was due to a very long-standing 
degenerative joint disease of the lumbar spine.  The treating 
doctor stated that he believed the veteran's case that this 
was service connected to a service related injury and should 
be afforded attentive consideration.

In April 2005 the veteran underwent a VA examination for his 
lower back.  The veteran reported falling on a rock and 
injuring his back during basic training in 1950.  The veteran 
had current back pain that was aching all of the time.  The 
examiner noted that x-rays from March 2004 demonstrated 
degenerative changes in the C5-C6 area with some spinal 
stenosis noted bilaterally.  The diagnosis was degenerative 
joint disease of the spine involving both the cervical and 
lumbar region with spinal stenosis noted in both areas.  

The examiner stated that it was less likely than not that the 
veteran's current symptoms were due to an injury received 
while in the military.  This opinion was based on the fact 
that the veteran had similar findings in his neck as he did 
in his lumbar region.  The veteran had no report of injuring 
his neck, yet had a similar process occurring.  Additionally, 
the fact that the veteran went 9 months in Korea without any 
type of treatment or problems with his back favored the 
injury that he received in service not being a severe injury.  
The examiner believed that the veteran's current symptoms and 
current findings were more secondary to changes from normal 
aging.

In May 2005 the veteran underwent a VA neurological 
examination.  The examiner stated that the veteran had 
advanced degenerative disease of multiple levels with canal 
stenosis and facet joint disease.  The examiner concluded 
that he did not see any evidence of disease in the early 
examinations and X-rays done in the early 1950's.  The 
examiner noted that later on, after the veteran was out of 
the Army, he developed the problem.

A September 2005 letter from Dr. Stanley Coleman stated that 
the veteran had a permanent back disability and his left 
lower extremity was affected with radiculopathy.

In an October 2005 letter, the veteran's chiropractor Herbert 
Blassengale stated that the veteran had a permanent and 
complete disability as he had cervical and lumbosacral 
degenerative disc disease, neural cervical stenosis 
spondylosis and facet arhtropathy.

The veteran underwent VA examinations in December 2006, and 
June 2007 to evaluated conditions not at issue in this 
appeal.



Analysis

The record indisputably documents a current low back 
disability as the veteran has degenerative joint disease of 
the spine involving both the cervical and lumbar region with 
spinal stenosis noted in both areas.

The veteran's service medical records are significant for 
complaints of pain in the lower back for which he received 
treatment.  Therefore, the element of an in-service injury is 
satisfied.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).  Section 
1154(b) sets forth a three step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of 
service connection," even if no official record exists of 
such incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The in-service back injury has been recognized, and not 
withstanding the fact that the veteran did engage in combat; 
the evidence must show a link between the current disability 
and the in-service injury.  Id.

The remaining question is whether the current low back 
disability is the result of an injury or disability while in 
service.  As noted, there are conflicting medical opinions on 
this question.

The treating doctor in January 2005 stated that he believed 
the veteran's case that current back disability was connected 
to a service related injury.  In a December 1985 letter, Dr. 
Wayne Brady stated that prior to the injury of 1985, the 
veteran had pre-existing problems of severe degenerative disc 
disease and facet arthritis, but he did not opine as to 
whether these conditions arose in service or were related to 
a disease or injury in service.  

The April 2005 VA examiner concluded that it was less likely 
than not that the veteran's current symptoms were due to an 
injury received while in the military as the examiner 
believed that the veteran's current symptoms and current 
findings were more secondary to changes from normal aging.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Dr. Brady's January 1985 opinion is not inconsistent with the 
veteran's contentions.  However, it is also not inconsistent 
with the VA examiner's opinion that the current back 
disability was the result of the aging process.  Dr. Brady's 
opinion does not link the veteran's current low back 
disability with service.  His opinion is thus neutral.

The April 2005 VA examiner reviewed the available records, 
and provided a more detailed opinion than the January 2005 
opinion.  The April 2005 VA examiner also addressed the 
timing of the veteran's symptoms and provided a thorough 
rationale for his conclusions.  For these reasons the Board 
finds the April 2005 VA examiner's opinion to be the most 
probative.  

The Board also notes that the veteran's testimony regarding 
the cause of his low back condition.  However, as a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although he testified that his current symptoms are 
similar to those reported in service, he has not reported a 
continuity of such symptoms.  The record documents no 
pertinent complaints between October 1953, when he had his 
initial VA examination after service, and August 1980, when 
he sought VA outpatient treatment.

As the veteran has degenerative joint disease, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
There are no records that show degenerative joint disease in 
service or within one year of separation from service.

The preponderance of the evidence is against a finding that 
current degenerative joint disease of the low back is related 
to his service, or that it became manifest within a year of 
his discharge from active service.  The first indication the 
first indication of arthritis of the back was in November 
1979, approximately 26 years after the veteran's last year of 
service.  Additionally, a VA examination in October 1953 did 
not find a musculo-skeletal condition.

As the record does not show that the veteran had degenerative 
joint disease to a compensable degree within one year of his 
discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application and, the claim is denied.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a low back 
injury, to include nerve damage and arthritis is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


